DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments filed 12/10/2020.
Claims 1-20 remain pending and are presented for examination.
Response to Arguments
Examiner acknowledges that Manusharow et al (US 2014/02264791) is not prior art as Manusharow due to the 102(b)(2)(C) statement made by applicant.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al (US 2006/0226527 and Hatano hereinafter) in view of Agarwala et al (US 5251806 and Agarwala hereinafter).
As to claims 1, 2, 4, and 5: Hatano discloses [claim 1] an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (Fig. 2; [0046] and [0062]; cavity 16); a bridge (3) embedded in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) over the bridge (Fig. 2; [0051]-[0055]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements); [claim 2] wherein the first die is a processor, and the second die is part of a memory (Fig. 2; [0099]; logic chip is the processor chip); [claim 4] wherein the dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) is in contact with the bridge (Fig. 2; [0051]-[0055]); [claim 5] wherein the first die (2a) is partially over the bridge (3) and partially over the package substrate (7), and wherein the second die (2b) is partially over the bridge (3) and partially over the package substrate (Fig. 2; [0046]).
the first joint comprising copper; a first layer on the first joint, the first layer comprising nickel; the second joint comprising copper; a second layer on the second joint, the second layer comprising nickel.
	Agarwala discloses a joint structure in Fig. 10 where a top structure has a solder mass 58 to connect to a joint comprising 14, 16, and 88 that connects to a lower structure. Joint comprising 14, 16, and 88 is formed within the dielectric (specifically 14 and 16) and extends above the dielectric (14, 16, and 88). The dielectric is 12. In col. 9, lines 20-26, 16 can comprise copper (Cr/Cu/Au or Ti/Cu/Au). 88, formed on 16, can be nickel, see col. 9, lines 34-40.
Therefore, given the teachings of Agarwala, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Hatano by employing the well known or conventional features of electrical joint fabrication, such as displayed by Agarwala, by employing a structure that comprises a three layer mass comprising copper and a nickel overlayer in order to prevent the shape of the solder from changing during reflow and joining and/or ensuring that the solder mass does not collapse during reflow, see col. 10, lines 25-36.
	

As to claims 6, 7, 9, and 10: Hatano discloses [claim 6] an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (Fig. 2; [0046] and [0062]; cavity 16); a bridge (3) in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a dielectric material (white layers in over the bridge (Fig. 2; [0051]-[0055]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements); [claim 7] wherein the first die is a processor, and the second die is part of a memory (Fig. 2; [0099]; logic chip is the processor chip); [claim 9] wherein the dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) is in contact with the bridge (Fig. 2; [0051]-[0055]); [claim 10] wherein the first die (2a) is partially over the bridge (3) and partially over the package substrate (7), and wherein the second die (2b) is partially over the bridge (3) and partially over the package substrate (Fig. 2; [0046]).
Hatano fails to expressly disclose [claim 6] the first joint comprising copper; a first layer on the first joint, the first layer comprising nickel; the second joint comprising copper; a second layer on the second joint, the second layer comprising nickel.
	Agarwala discloses a joint structure in Fig. 10 where a top structure has a solder mass 58 to connect to a joint comprising 14, 16, and 88 that connects to a lower structure. Joint comprising 14, 16, and 88 is formed within the dielectric (specifically 14 and 16) and extends above the dielectric (14, 16, and 88). The dielectric is 12. In col. 9, lines 20-26, 16 can comprise copper (Cr/Cu/Au or Ti/Cu/Au). 88, formed on 16, can be nickel, see col. 9, lines 34-40.
Therefore, given the teachings of Agarwala, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Hatano by employing the well known or conventional features of electrical joint fabrication, such as displayed by Agarwala, by employing a structure that comprises a three layer mass comprising copper and a nickel overlayer in order to prevent the shape of the solder from changing during reflow and joining and/or ensuring that the solder mass does not collapse during reflow, see col. 10, lines 25-36.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Agarwala as applied to claims 1 and 6 above, and further in view of Gonzalez et al (US 2012/0161331 and Gonzalez hereinafter).
As to claims 3 and 8: Hatano combined with Agarwala discloses that one die can be a logic (processor) die and the other die can be a memory die thus teaching the second die is part of a memory, see [0099]. 
Hatano in view of Agarwala fail to expressly disclose wherein the first die is an ASIC.
	Gonzalez teaches in [0054] that a processor chip can be a general purpose processor or an ASIC. 
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing an ASIC over a general purpose processor; if this leads to the anticipated success, in the instant case a processor designed for the specific application, it is likely the product not of innovation but of ordinary skill.

Claims 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Chiu et al (US 2014/0070380 and Chiu hereinafter) in view of Agarwala.
As to claims 11, 12, 14, and 15: Hatano discloses [claim 11] an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (Fig. 2; [0046] and ; a bridge (3) embedded in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) over the bridge (Fig. 2; [0051]-[0055]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2a in Figs. 2 and 4) and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second ; [claim 12] wherein the first die is a processor, and the second die is part of a memory (Fig. 2; [0099]; logic chip is the processor chip); [claim 14] wherein the dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) is in contact with the bridge (Fig. 2; [0051]-[0055]); [claim 15] wherein the first die (2a) is partially over the bridge (3) and partially over the package substrate (7), and wherein the second die (2b) is partially over the bridge (3) and partially over the package substrate (Fig. 2; [0046]).
Hatano fails to expressly disclose where the bridge comprising glass.
Chiu in [0031] discloses that a bridge, such as 3 in Hatano, can comprise silicon or glass.
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing a glass bridge over a silicon bridge; if this leads to the anticipated success, in the instant case substrate where routing lines can be formed for routing signals, it is likely the product not of innovation but of ordinary skill.
Hatano in view of Chiu fail to expressly disclose [claim 11] the first joint comprising copper; a first layer on the first joint, the first layer comprising nickel; the second joint comprising copper; a second layer on the second joint, the second layer comprising nickel.

Therefore, given the teachings of Agarwala, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Hatano in view of Chiu by employing the well known or conventional features of electrical joint fabrication, such as displayed by Agarwala, by employing a structure that comprises a three layer mass comprising copper and a nickel overlayer in order to prevent the shape of the solder from changing during reflow and joining and/or ensuring that the solder mass does not collapse during reflow, see col. 10, lines 25-36.

As to claims 16, 17, 19, and 20: Hatano discloses [claim 16] an IC assembly (Fig. 2), comprising: a package substrate (7) having a cavity (Fig. 2; [0046] and [0062]; cavity 16); a bridge (3) in the cavity (16) of the package substrate (7), the bridge (3) comprising silicon (Fig. 2; [0047] and [0051]); a dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) over the bridge (Fig. 2; [0051]-[0055]); a first joint (leftmost 9, 5, and part of connection (black layer) in last level of dielectric that is under 2a) over and electrically coupled to the bridge (Fig. 2; [0051]-[0055]), the first joint in the dielectric material  and extending above (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4) the dielectric material (Fig. 2; [0051]-[0055]); a second joint (under 2b, the 2nd from the left 9, 5, and part of connection (black layer) in last level of dielectric) over and electrically coupled to the bridge (3), the second joint in the dielectric material (part of black layer that is in the last layer of dielectric under 2b in Figs. 2 and 4) and extending above the dielectric material (9 and 5 are above the topmost dielectric layer in Figs. 2 and 4); a first interconnect structure (on left side of 3; 2nd from left 18) in the package substrate (7), the first interconnect structure laterally spaced from a first side of the bridge (Fig. 2; [0060]); a second interconnect structure (on right side of 3; leftmost 18) in the package substrate, the second interconnect structure laterally spaced from a second side of the bridge (Fig. 2; [0060]); a first die (2a) electrically coupled to the first joint (2nd from left 18 on left side of 3) and the first interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for first interconnect structure elements); and a second die (2b) electrically coupled to the second joint (leftmost 18 on right side of 3) and the second interconnect structure (Fig. 2; [0051]-[0055] and [0060]; see above for second interconnect structure elements); [claim 17] wherein the first die is a processor, and the second die is part of a memory (Fig. 2; [0099]; logic chip is the processor chip); [claim 19] wherein the dielectric material (white layers in which 4 is formed and extend from the top surface of 3 to the bottom surface of 14) is in contact with the bridge (Fig. 2; [0051]-[0055]); [claim 20] wherein the first die (2a) is partially over the bridge (3) and partially over the package substrate (7), and wherein the second die (2b) is partially over the bridge (3) and partially over the package substrate (Fig. 2; [0046]).
Hatano fails to expressly disclose where the bridge comprising glass.
Chiu in [0031] discloses that a bridge, such as 3 in Hatano, can comprise silicon or glass.
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing a glass bridge over a silicon bridge; if this leads to the anticipated success, in the instant case substrate where routing lines can be formed for routing signals, it is likely the product not of innovation but of ordinary skill.
Hatano in view of Chiu fail to expressly disclose [claim 11] the first joint comprising copper; a first layer on the first joint, the first layer comprising nickel; the second joint comprising copper; a second layer on the second joint, the second layer comprising nickel.
Agarwala discloses a joint structure in Fig. 10 where a top structure has a solder mass 58 to connect to a joint comprising 14, 16, and 88 that connects to a lower structure. Joint comprising 14, 16, and 88 is formed within the dielectric (specifically 14 and 16) and extends above the dielectric (14, 16, and 88). The dielectric is 12. In col. 9, lines 20-26, 16 can comprise copper (Cr/Cu/Au or Ti/Cu/Au). 88, formed on 16, can be nickel, see col. 9, lines 34-40.
.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Chiu in view of Agarwala as applied to claims 1 and 6 above, and further in view of Gonzalez.
As to claims 13 and 18: Hatano combined with Chiu and Agarwala discloses that one die can be a logic (processor) die and the other die can be a memory die thus teaching the second die is part of a memory, see [0099]. 
Hatano in view of Chiu in view of Agarwala fail to expressly disclose wherein the first die is an ASIC.
	Gonzalez teaches in [0054] that a processor chip can be a general purpose processor or an ASIC. 
Therefore, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing an ASIC over a general purpose 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813